DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending wherein claims 1-7 are under examination and claims 8-14 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected continuous nitriding treatment method. Applicant’s election of claims 1-7 was made with traverse in the Response filed on February 26, 2021. Applicant traverses on the grounds that the Groups I and II are drawn only to one following combination of categories “a process (e.g. a “continuous nitriding treatment method” as claimed in claims 8-14) and an apparatus (e.g. a “continuous nitriding treatment furnace” as claimed in claims 1-7) or means specifically designed for carrying out the said process” and the Examiner has failed to assert how all of the recited features of the “continuous nitriding treatment furnace “ of independent claim 1 that are also shared by the “continuous nitriding treatment method” as claimed in claims 8-14, are anticipated or rendered obvious by Shoga et al. (‘585). The Applicant further argues that the Examiner has not established that there would be a serious burden in searching all claims of the present application. 
In response, the Examiner notes that whether or not any particular technical feature makes a “contribution” over the prior art and therefore constitutes a “special technical feature” should be considered and a document that shows a lack of novelty in the main claim would leave no technical relationship over the prior art and there should be broad, practical consideration of the degree of interdependence of the alternatives presented. The Examiner notes that in this instance, the furnace apparatus is not required to be conducted in the manner set forth by the method since it could be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoga et al. (US 5,272,585). 
In regard to claim 1, Shoga et al. (‘585) discloses a heat treatment apparatus for treating steel objects comprising zones such as a carburizing zone, a cooling zone, a nitriding zone, formed in a series by partitioning a continuous passage through doors, and conveyance means for conveying an object along the passage (abstract and column 1). Shoga et al. (‘585) further discloses wherein the object is heat-treated in a controlled atmosphere and the temperatures of carburizing and carbonitriding and the nitriding potentials would be different such that the difference between the temperatures of the nitriding zone and carburizing zone would be no more than 130 degrees Celsius (Figure 6). Thus, there is a control mechanism that controls the atmosphere and temperatures for each chamber. 

With respect to “continuous nitriding furnace” in claim 1, Shoga et al. (‘585) discloses a continuous furnace with a nitriding zone, formed in a series by partitioning a continuous passage through doors, and conveyance means for conveying an object along the passage (abstract, column 1 and column 4).
Shoga et al. (‘585) discloses multiple zones, one of which is indicated as carburizing, nitriding could be conducted in that chamber as well with one chamber located downstream of the other chamber. Apparatus claims cover what a device is, not what the device does. MPEP 2114 II. 
With respect to the recitation “a nitriding chamber into which the steel member is carried” in claim 1, while Shoga et al. (‘585) does not specify wherein the objects would be steel alloys, a material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. 
With respect to the recitation “wherein, when the atmosphere gas in the first nitriding zone flows into the second nitriding zone, a value calculated by subtracting the nitriding potential KN of the first nitriding zone from the nitriding potential KN of the second nitriding zone becomes -0.1 to 0” I nclaim 1, Shoga et al. (‘585) discloses wherein the continuous furnace would be separated by openable/closable doors (column 4). Thus, it would be expected that atmosphere gas from a first 
With respect to the recitation “wherein the control part is configured to perform the control of adjusting the heat value so as to cause the atmosphere gas temperature in the first nitriding zone to be 550 to 650⁰C” in claim 2, Shoga et al. (‘585) discloses wherein the object is heat-treated in a controlled atmosphere and the temperatures of carburizing and carbonitriding are regulated  (Figure 6, column 9 and column 17). The manner of operating an apparatus would not patentably differentiate that apparatus form the prior art. MPEP 2114 II. 
With respect to the recitation “wherein the control part is configured to perform the control of adjusting the heat value of the heater so as to cause the atmosphere gas temperature in the second nitriding zone to be 400 to 550⁰C” in claim 3, Shoga et al. (‘585) discloses wherein the object is heat-treated in a controlled atmosphere and the temperatures of carburizing and carbonitriding are regulated  (Figure 6, column 9 and column 17). The manner of operating an apparatus would not patentably differentiate that apparatus form the prior art. MPEP 2114 II.
With respect to the recitation “wherein the control part is configured to perform the control of adjusting the flow rates of the gases included in the process gas so as to cause the nitriding potential KN of the first nitriding zone to be 0.25 to 1.0” in claim 4, Shoga et al. (‘585) discloses wherein the object is heat-treated in a controlled atmosphere and the temperatures of carburizing and carbonitriding are regulated  (Figure 6, column 9 and column 17). The manner of operating an apparatus would not patentably differentiate that apparatus form the prior art. MPEP 2114 II.
In regard to claim 5, Shoga et al. (‘585) discloses a heat treatment apparatus for treating steel objects comprising zones such as a carburizing zone, a cooling zone, a nitriding zone, formed in a series by partitioning a continuous passage through doors, and conveyance means for conveying an object along the passage (abstract and column 1).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, Shoga et al. (‘585) discloses a surface hardening apparatus as set forth above, but Shoga et al. (‘585) does not specify adequately suggest wherein a gas supply pipe is upplied to the nitriding chamber that connects to the first nitiding zone and wherein an exhaust pipe through which an atmosphere gas in the furnace is discharged connects to the second nitriding zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSEE R ROE/               Primary Examiner, Art Unit 1796